Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “290” indicating a coolant control system as described in paragraph 76 (among other paragraphs).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. No coolant control system is shown in the drawings. Therefore, the feature of “a coolant control system, which coolant control system is connected to a plurality of coolant applicators” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As shown in the present drawings, a dial “280” controls the release of coolant (see Fig. 5, e.g.), and the drawings do not show any other controller the burn reduction system to control the release of coolant. Thus, the drawings only illustrate an embodiment where the release of coolant is controlled by a dial. Therefore, the feature of “the burn reduction system may be programmed to release or apply coolant” as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As shown in the present drawings, a single coolant “274” is contained in the one and only reservoir “270”. The drawings therefore only show on coolant. Therefore, claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The present drawings only show tubes, as opposed to other ‘items’, that transport the coolant. Therefore, the feature of “items for transport of one or more coolants” as permitted by claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the feature of “sponge-like material” as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The manner in which the pump as shown in the drawings is actuated is not clearly illustrated. That is, the pump cannot be determined to be of the type that is manually actuated, or of the type that is electrically actuated. Therefore, the features of “the coolant pump may be a manually actuated component” as recited in claim 15 and “the coolant pump may be an electrically actuated component” as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. No coolant control system is shown in the drawings. Therefore, the feature of “a coolant control system” as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. No aperture in the plurality of coolant applicators is shown in the claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:  
The claims frequently use “which” rather than the conventional term “the” to refer to a previously introduced feature. For example, claim 1 at line 2 recites, “a cast saw blade, which cast saw blade comprises …”. Each such recitation should be amended to replace “which” with – the –. In the above example, the examiner suggests reciting – a cast saw blade, wherein the cast saw blade comprises – or – a cast saw blade, the cast saw blade comprising –.
Claim 1 at the paragraph beginning ‘a coolant tube’ recites, “transports coolant”. This recitation should read – transports the
Claim 1 at the final line recites, “one or more cutting regions”. This recitation should read – one or more of the plurality of cutting regions –.
In claim 3, the semi-colon after “following” at line 2 should be replaced with a  colon.
Claim 4 recites, “an active cutting region”. Claim 2 already introduces a plurality of cutting regions, and therefore claim 4 should refer to – an active cutting region of the plurality of cutting regions – or – an active one of the plurality of cutting regions –. 
Claim 5 recites, “coolant” at line 2. This recitation should read – the coolant – since claim 2 previously introduces the coolant.
Claim 6 recites, “the cast law blade”. This recitation should read – the cast saw blade –.
Claim 9 at the final line recites, “the cast”. This recitation should read – a cast –.
Claim 9 at the second line recites, “at least one cutting region”. This recitation should read – at least one of the plurality of cutting regions –.
Claim 11 recites, “each side” the cast saw blade and then “one or both sides” of the cast saw blade. The claim should be amended so that the latter recitation refers to “the sides”. For example, the examiner suggests reciting that the cast saw blade includes two sides, and then later referring to one or both of the two sides.
Claim 17 at line 1 recites, “the operation”. This recitation should read – an operation –.
Claim 17 at the paragraph beginning ‘the cast saw burn reduction system having a coolant control dial’ recites, “the quantity”. This recitation should read—a quantity –.
Claim 17 ends with two periods, one of which should be deleted.
Claims 18-20 refer to “a cast saw burn reduction system of Claim 17”. These claims should be amended to refer to – the – cast saw burn reduction system of claim 17.
Claim 20 recites, “to apply coolant”. This recitation should read – to apply the coolant –.
Claim 20 recites, “a cutting region”. This recitation should read – one of the plurality of cutting regions –.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a coolant control system” as recited in claim 1 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “coolant control” and “to cool and/or lubricate the cast saw blade”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., being connected to the plurality of coolant applicators is insufficient structurally for performing the recited function, for example a clip can be attached to the applicators without the clip necessarily being for cooling or lubricating the saw);
“a coolant control system” as recited in claim 17 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “coolant control” and “which controls coolant application to the cast saw blade”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., operating under the control of a user or programmically does not describe any structure for controlling coolant application); and
“a temperature control system” as recited in claim 20 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “temperature control” and “indicates that a temperature information is at or above a certain threshold value”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 17-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim limitation “a coolant control system” is interpreted under 35 USC 112(f) as explained above and is rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. Therefore, claim 1 lacks adequate written description.
Regarding claim 17, the claim limitation “a coolant control system” is interpreted under 35 USC 112(f) as explained above and is rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. Therefore, claim 17 lacks adequate written description.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the paragraph beginning ‘at least one coolant intake’ recite that the coolant control system is connected to “a plurality of coolant applicators”. This recitation is indefinite because the relationship between “a plurality of coolant applicators” and the previously introduced feature of “a coolant applicator” is unclear. Can the previously introduced coolant applicator be a member of the plurality of coolant applicators, or does the claim require both (i) a coolant applicator and (ii) a plurality of coolant applicators in addition to the earlier coolant applicator? The use of “a” in the recitation “a plurality of coolant applicators” suggests that new applicators are intended. However, the present drawings only show two coolant applicators, suggesting that the plurality of coolant indicators include the previously introduced coolant indicator.
In claim 1, the claim limitation “a coolant control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as explained above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of the coolant control system is not explicitly described, and the coolant control system is not shown in the drawings. The most pertinent disclosure in the present specification is that the system “operat[es] under the control of a user or programmatically”; however, this disclosure regardless does not describe any structure of the system. For example, can the control dial be considered as the system because the dial operates under the control of a user? One problem with this interpretation is that claim 1 separately introduces the dial, suggesting that the dial is distinct from the system. Since the structure that corresponds to the ‘coolant control system’ is not disclosed, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the temperature" in the final paragraph.  There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. As explicitly acknowledged in the present application, a case saw blade may have more than one temperature (in Fig. 6, for example, there are multiple temperature sensors 120 in the blade for the purpose of monitoring the different temperatures at different regions 112 of the blade). Therefore, it is unclear what temperature is referred to by “the temperature”. Does “the temperature” refer to any individual temperature? Does “the temperature” refer to an average temperature? Does “the temperature” refer any temperature is lowered, the examiner suggests reciting – a temperature –.
Claim 2 at the final paragraph recites, “wherein the burn reduction system allows for a user to control or cause to be released or applied onto or at the cast saw blade the coolant”. The run-on nature of this recitation renders the recitation indefinite. For example, it is unclear whether “onto or at” modifies only “applied”; or whether “onto or at” modifies each of “cause to be released” and “applied”; or whether “onto or at” modifies each of “control”, “cause to be released”, and “applied”.
Claim 2 at the final paragraph recites, “wherein the burn reduction system allows for a user to control or cause to be released or applied onto or at the cast saw blade the coolant”. This recitation is further indefinite because it is unclear what structure “allows for a user …”. Is the structure that “allows for a user …” one of the previously introduced structures, such as the coolant components? Or, can the structure that “allows for a user …” be some additional, unclaimed structure? It is unclear whether the final paragraph is permitting or even requiring additional structures to perform the function of ‘allowing a user …’, or whether the previously one or more of the previously introduced structures must ‘allow the user …’. Further, since the language is “allows for a user”, even if some additional structure is required to perform this function, it is unclear whether that additional structure is being claimed. For example, if the reduction system is useable with a separate, unclaimed structure, and it is the unclaimed structure that applies coolant to the saw blade, the system still “allows for a user” to apply the coolant despite the structure that actually applies the coolant not being claimed. Consider a saw having an exposed blade and a separate spray bottle – the saw allows a user to hold the spray bottle and spray coolant onto the blade by virtual of the blade being exposed. It is unclear whether claim 2 would encompass such a situation. Note also that depending on what structure “allows a user …”, an interpretation under 35 USC 112(f) may be applicable (e.g., if the coolant components are what allow the user).

Claim 3 recites, “wherein the coolant tube transports coolant from the coolant reservoir to the case saw blade”. This recitation is indefinite. First, if there are two coolants introduced, which is unclear as discussed above, it is unclear what coolant is referred to by ‘coolant’ in this recitation. Some new coolant? One of the previously introduced coolants? If the latter, which coolant? Second, it is unclear if the recitation “wherein the coolant tube transports coolant from the coolant reservoir to the case saw blade” is always required or if this recitation is optional. Claim 3 only requires “one or more of the following”, which list indicates that the coolant tube and coolant reservoir are not always required. For example, what if the coolant components only include a coolant pump – how is the recitation  “wherein the coolant tube transports coolant from the coolant reservoir to the case saw blade” to be interpreted? Do the coolant components necessarily include the coolant tube and coolant reservoir, and if  not how can the limitation  “wherein the coolant tube transports coolant from the coolant reservoir to the case saw blade” be satisfied? 
	Claim 4 recites that the coolant “may be” released and that the locations “may be” at or near an active cutting region. These recitations are indefinite because it is unclear whether “may be” describes optional features or required features. Must the coolant be released onto a plurality of locations? Must the locations be at or near an active cutting region?

	Claim 6 recites that the coolant “may be” a coolant for evaporating cooling. This recitation is indefinite because it is unclear whether “may be” describes an optional feature or a required feature. It is unclear whether the coolant necessarily is for evaporating cooling.
	Claim 7 recites that the coolant “may be” for convective heat transport. This recitation is indefinite because it is unclear whether “may be” describes an optional feature or a required feature. It is unclear whether the coolant necessarily is for convective heat transport.
	Claim 7 recites, “the cutting region”. This recitation is indefinite because claim 2 previously introduces a plurality of cutting regions, such that it is unclear what particular cutting region is referred to in claim 7. Can “the cutting region” in claim 7 can be any of the cutting regions, or does “the cutting region” refer to some specific cutting region? If the latter, which one?
Claim 8 recites the limitation "the coolant for convective heat transfer".  There is insufficient antecedent basis for this limitation in the claim. While a coolant has previously been introduced, that coolant was not described as “for convective heat transfer”. This limitation is therefore indefinite because it is unclear whether the coolant of claim 8 is further limiting relative to the coolant of claim 2. Alternatively, it is unclear whether claim 8 is intended to depend from claim 7, which describes a coolant for convective heat transfer (presently, claim 8 depends from claim 9). Is the dependency a typographical error?
Claim 8 recites the limitation "the surface" of the saw blade.  There is insufficient antecedent basis for this limitation in the claim. A saw blade has more than one surface, so it is unclear what particular surface is referred to by “the surface”. Any surface, or some particular surface?

Claim 10 recites “more than one type of coolant is applied to the cutting region”. This recitation is indefinite. First, in view of the present specification, it is unclear if this recitation is an intended use of the system. For example, consider the system shown in Fig. 5 – a user may fill the reservoir 274 with a firs type of coolant, use all the coolant, and then fill the reservoir 274 a second time with a second type of coolant. In this scenario, “more than one type of coolant” is applied, even though the system only ever includes a single type of coolant. In another interpretation, the system would have to include two coolants simultaneously. No such system is disclosed in the present drawings, however. Thus, it is unclear whether the system must ever include two coolants, or whether the system must merely be usable with different coolants. Second, there are a plurality of cutting regions, so it is unclear what particular cutting region is referred to by “the cutting region”. Does “the cutting region” refer to any of the regions, some particular region, or all of the regions?
	Claim 11 is indefinite because it is unclear whether the claim is optional. Claim 11 depends from claim 3, and claim 3 does not appear to always require the coolant tube. If claim 3 does not require the coolant tube, it is unclear how to interpret claim 11. Does claim 11 then not apply? Should claim 11 be interpreted as claim 3 requiring the coolant tube? 

Claim 12 is indefinite because it is unclear whether the claim is optional. Claim 12 depends from claim 3, and claim 3 does not appear to always require the coolant tube. If claim 3 does not require the coolant tube, it is unclear how to interpret claim 12. Does claim 12 then not apply? Should claim 12 be interpreted as claim 3 requiring the coolant tube? 
	Claim 12 recites that the tube “may” comprise discrete tubes. This recitation is indefinite because it is unclear whether “may” describes an optional feature or a required feature. It is unclear whether the coolant tube optionally or necessarily requires discrete tubes.
	Claim 12 recites, “a plurality of discrete tubes or items for transport of one or more coolants”. The run-on nature of the recitation renders the recitation indefinite. For example, does the claim require (i) a plurality of discrete tubes that need not necessarily transport one or more coolants or (ii) items that are necessarily for transport of one or more coolants? In this interpretation, “for transport” modifies ‘items’ but not ‘tubes. Or, does “for transport of one or more coolants” modify the tubes and the items? As another example, does “discrete” modify only ‘tubes’ or also ‘items’?
Claim 14 is indefinite because it is unclear whether the claim is optional. Claim 14 depends from claim 3, and claim 3 does not appear to always require the plurality of coolant applicators. If claim 3 does not require the plurality of coolant applicators, it is unclear how to interpret claim 14. Does claim 14 then not apply? Should claim 14 be interpreted as claim 3 requiring the plurality of coolant applicators?
Claim 14 recites, “a sponge-like material”. This recitation is indefinite because it is unclear what materials are considered ‘sponge-like’. The phrase "-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of 
 Claim 14 recites, “a fluid coolant”. This recitation is indefinite because it is unclear whether claim 14 intends double inclusion of a coolant, given that claim 2 already requires a coolant. Claim 14 appears to introduce an additional coolant due to the use of “a” and the new name “fluid”. However, the present drawings only show an embodiment with a single coolant, suggesting that claim 14 may be intending to further describe the coolant already introduced in claim 2. If the latter is intended, claim 14 should recite – wherein the coolant is a fluid coolant – or similar.
Claim 15 is indefinite because it is unclear whether the claim is optional. Claim 15 depends from claim 3, and claim 3 does not appear to always require the coolant pump. If claim 3 does not require the coolant pump, it is unclear how to interpret claim 15. Does claim 15 then not apply? Should claim 15 be interpreted as claim 3 requiring the coolant pump? 
	Claim 15 recites that the coolant pump “may be” a manually actuated component. This recitation is indefinite because it is unclear whether “may be” describes an optional feature or a required feature. It is unclear whether the coolant tube must be a manually actuated component.
Claim 16 is indefinite because it is unclear whether the claim is optional. Claim 16 depends from claim 3, and claim 3 does not appear to always require the coolant pump. If claim 3 does not require the coolant pump, it is unclear how to interpret claim 16. Does claim 16 then not apply? Should claim 16 be interpreted as claim 3 requiring the coolant pump? 

Claim 17 at the paragraph beginning ‘the cast saw burn reduction system having a coolant pump’ recites, “a coolant tube and a plurality of coolant applicators at the cast saw blade”. This recitation is indefinite because it is unclear whether both the coolant tube and the applicators must be ‘at the cast saw blade’, or whether ‘at the cast saw blade’ is modifying only the applicators. The claim can be read either way, and either interpretation appears consistent with the present disclosure.
In claim 17, the claim limitation “a coolant control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as explained above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of the coolant control system is not explicitly described, and the coolant control system is not shown in the drawings. The most pertinent disclosure in the present specification is that the system “operat[es] under the control of a user or programmatically”; however, this disclosure regardless does not describe any structure of the system. For example, can the control dial be considered as the system because the dial operates under the control of a user? One problem with this interpretation is that claim 17 separately introduces the dial, suggesting that the dial is distinct from the system. Since the structure that corresponds to the ‘coolant control system’ is not disclosed, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 18 recites the limitation "the coolant reservoir".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether claim 18 is intending to introduce some new structure or refer to (since the fluid flows radially outward, it is released onto a plurality of locations on the blade 4 because the fluid encounters multiple radially-spaced locations of the blade, and also because the blade rotates; note that this limitation does not require multiple openings for releasing fluid, but instead is satisfied even if fluid is released from one opening onto multiple locations on the blade)a previously 
Claim 19 recites that the user “may” use the dial. This recitation is indefinite because it is unclear whether “may” describes an optional feature or a required feature. Must the dial be usable by a user to control features of the system?
Claim 19 includes various recitations that lack antecedent basis, rendering the claim indefinite. Each of “the aperture”, “the pressure” in the reservoir, and “the pressure” of the coolant pump. It is unclear whether the Applicators must inherently have apertures, and if not how is the recitation of “the aperture” to be interpreted? Also, is the claim intending to implicitly limit the reservoir from having multiple chambers, such that there is a single pressure in the reservoir? If the reservoir has multiple chambers with different pressures, which of these pressure(s) is/are referred to by “the pressure”? Does the Applicant intend to limit the pump to a single-stage pump such that there is inherently a single pressure in the pump?
Claim 20 recites the limitation "the temperature" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. In manner instances, there is no single temperature across a cutting region of a blade. Instead, temperatures of the cutting region vary continuously across the cutting region. Therefore, it is unclear what temperature is referred to in claim 20. Any a temperature? A maximum temperature? An average temperature? A minimum temperature?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 2-4, 6-10, 13, and 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 99/24202 to Powertools International Gmbh (hereinafter “Powertools”; all page and line number citations are to the included English translation).
Regarding claim 2, Powertools discloses a cast saw burn reduction system (see Fig. 1; per MPEP 2111.02, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and ‘cast saw burn reduction’ is interpreted as merely an intended purpose of use of the claimed system), comprising: 
a cast saw blade 4 (consistent with the present disclosure, a circular saw blade can be considered a ‘cast saw’ blade), which cast saw blade 4 comprises a plurality of cutting regions (the regions being different circumferential sections of the blade 4); 
a cast saw arbor (the portion of the drive part 2 that extends transversely; see page 2, lines 64-67; note also that paragraph 65 of the present specification permits an ‘arbor’ to include an axis), to which cast saw arbor the cast saw blade 4 is attached (see Fig. 1); 
a cast saw motor (see page 2, line 58), which cast saw motor is operably connected to the cast saw arbor (see page 2, lines 57-60); 
a cast saw body 18 enclosing the cast saw motor (see page 2, lines 5-60 and Fig. 1 – note that Fig. 1 is evidence of the motor being enclosed within the body 18 because the motor is not visible from the exterior of the body 18); 
a coolant (see page 1, line 23) and coolant components (including reservoir 10 and tubing 38, among others); and 
wherein the burn reduction system allows for a user to control or cause to be released or applied onto or at the cast saw blade 4 the coolant (see page 3, lines 89-95).  
	Regarding claim 3, Powertools discloses that the coolant components comprise a coolant reservoir 10 (note that claim 3 only requires one of the listing structures); and wherein a coolant tube 38 
	Regarding claim 4, Powertools discloses that the coolant may be released at or onto a plurality of locations on the cast saw blade 4 (see page 3, lines 111-115 – since the fluid flows radially outward, it is released onto a plurality of locations on the blade 4 because the fluid encounters multiple radially-spaced locations of the blade, and also because the blade rotates; note that this limitation does not require multiple openings for releasing fluid, but instead is satisfied even if fluid is released from one opening onto multiple locations on the blade), which locations may be at or near an active cutting region of the cast saw blade (the locations are at least near an active cutting region of the blade, since the fluid flows radially outward and since a radially outward portion of the blade performs cutting).  
Regarding claim 6, Powertools discloses that the coolant may be a coolant for evaporative cooling of the cast saw blade 4 (see page 1, line 23).  
Regarding claim 7, Powertools discloses that the coolant may be for convective heat transport away from the cutting region of the cast saw blade 4  (see page 1, line 23).  
Regarding claim 8, Powertools discloses that the coolant for convective heat transport is blown at and over the surface of the cast saw blade 4 (see page 3, lines 11-115; the coolant of Powertools is ‘blown’ at least due to pressure provided by the pump 30).  
Regarding claim 9, Powertools discloses that the coolant is a lubricant that serves to lower the temperature of at least one cutting region of the cast saw blade 4 by reducing friction between the cast saw blade 4 and the cast (water as disclosed at page 1, line 23 performs this function; note also that no cast is claimed, nor is any process of reducing friction during a cast cutting operation).  
Regarding claim 10, Powertools discloses that more than one type of coolant is applied to the cutting region of the cast saw blade 4 (the term ‘emulsion’ at page 1, line 23 requires more than merely water).  
claim 13, Powertools discloses that the user is able to direct the coolant onto a desired location or locations on the cast saw blade 4 (by actuating the pump 30 – see page 3, lines 89-95, which is the same manner as is disclosed in the present application).  
Regarding claim 15, Powertools discloses that the coolant pump may be a manually actuated component (see page 3, lines 89-95).  
Claim(s) 2-3, 11-12, and 14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2004/0042908 A1 to Donnerdal.
Regarding claim 2, Donnerdal discloses a cast saw burn reduction system (see Fig. 1; per MPEP 2111.02, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and ‘cast saw burn reduction’ is interpreted as merely an intended purpose of use of the claimed system),  comprising: 
a cast saw blade 4 (consistent with the present disclosure, a circular saw blade can be considered a ‘cast saw’ blade), which cast saw blade 4 comprises a plurality of cutting regions (the regions being different circumferential sections of the blade 4); 
a cast saw arbor (described in paragraph 10), to which cast saw arbor the cast saw blade 4 is attached (see paragraph 10); 
a cast saw motor 2, which cast saw motor 2 is operably connected to the cast saw arbor (see paragraph 10); 
a cast saw body enclosing the cast saw motor 2 (the body being the housing at the exterior of the machine 1 in Fig. 1); 
a coolant (see the water in the Abstract) and coolant components (including the pump 20, tubing 14 and 15, and nozzles 12); and 

Regarding claim 3, Donnerdal discloses that the coolant components comprise a coolant pump 20 (the remainder of the claim appears optional).  
Regarding claim 11, Donnerdal discloses that the coolant tube may split into one or more branches or segments for each side of the cast saw blade 4 so that the coolant may be applied to one or both sides of the cast saw blade 4 (see Fig. 1 and paragraph 11, where tubing 14 splits into branches 15).  
Regarding claim 12, Donnerdal discloses that the coolant tube may comprise a plurality of discrete tubes 14 and 15 or items for transport of one or more coolants (see Fig. 1 and paragraph 11).  
Regarding claim 14, Donnerdal discloses that the plurality of coolant applicators 12 comprise a sponge-like material 27 that can absorb, transport, and release a fluid coolant in contact with or in close proximity to the saw blade 4 (see Fig. 5 and paragraph 19; the filter is a sponge-like material as view of allowing fluid to pass therethrough, as ‘sponge-like’ is best understood; as is evident from Fig. 5, the filter permits fluid to pass through thus satisfying the ‘absorb, transport and release’ requirement).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2004/0042908 A1 to Donnerdal in view of WO 99/24202 to Powertools and US Pat. No. 6,591,826 B1 to Donnerdal (hereinafter referred to as ‘the 826 document’ to avoid confusion with the earlier cited Donnerdal).
Regarding claim 1, Donnerdal discloses a cast saw burn reduction system (see Fig. 1; per MPEP 2111.02, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and ‘cast saw burn reduction’ is interpreted as merely an intended purpose of use of the claimed system), comprising: 
a cast saw blade 4 (consistent with the present disclosure, a circular saw blade can be considered a ‘cast saw’ blade), which cast saw blade 4 comprises a plurality of cutting regions (the regions being different circumferential sections of the blade 4); 
a cast saw arbor (described in paragraph 10), to which cast saw arbor the cast saw blade 4 is attached (see paragraph 10); 
a cast saw motor 2, which cast saw motor 2 is operably connected to the cast saw arbor (see paragraph 10); 
a cast saw body enclosing the cast saw motor 2 (the body being the housing at the exterior of the machine 1 in Fig. 1); 
a coolant (pumped by pump 20 through nozzles 12; see the Abstract); 
a coolant tube 14, which coolant tube 14 transports coolant to the cast saw blade 4 (see Fig. 3 and paragraph 11); 
a coolant applicator 12 (see Figs. 4 and 5, an applicator 12 is at each location 13 in Fig. 4 per paragraph 11); 
a coolant pump 20; 
at least one coolant intake (there is an intake from the pump 20 into the tube 14 in order for the tube 14 to receive coolant from the pump 20); and 

wherein the coolant control system is used to cool and/or lubricate the cast saw blade 4 so as to lower the temperature of the cast saw blade 4 at one or more cutting regions of the cast saw blade (see the Abstract, where water has a cooling effect).  
Donnerdal fails to disclose a coolant reservoir, a reservoir cap, and that the tube transports coolant from the coolant reservoir as required by claim 1. Donnerdal also fails to disclose a coolant control dial also as required by claim 1.
First, Powertools discloses a system including a coolant reservoir 10, a reservoir cap 34, and tubing 38 that transports coolant from the coolant reservoir 10 (see Fig. 1 and page 3, lines 103-106). Powertools teaches that a saw can include an integral reservoir, which enables an operator to transport a supply of coolant along with the saw without having to rely on an external coolant supply source.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the system of Donnerdal with the saw having an integral reservoir, including a reservoir cap and tubing transporting the coolant from the reservoir, in view of the teachings of Powertools. This modification is advantageous because it allows the saw of Donnerdal, as modified, to integrally carry coolant such that an operator need not rely on an external source of coolant. For example, if the operator is a performing a cut at a location away from easy access to coolant, the built-in reservoir allows the operator to perform the cut using coolant due to the coolant being contained within the saw.
Second, the ‘826 document teaches a coolant control dial (dial 22 of value 8; see Fig. 5 and the Abstract). The ‘826 document teaches that the valve including the dial is advantageous in order to control the flow of coolant (see the Abstract).
.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/24202 to Powertools in view of US Pat. No. 5,839,335 to Tilley.
Regarding claim 5, Powertools teaches that the burn reduction system releases and applies coolant at or onto a plurality of locations on the cast saw blade 4 (see page 3, lines 111-115 -- since the fluid flows radially outward, it is released onto a plurality of locations on the blade 4 because the fluid encounters multiple radially-spaced locations of the blade, and also because the blade rotates; note that this limitation does not require multiple openings for releasing fluid, but instead is satisfied even if fluid is released from one opening onto multiple locations on the blade).
Powertools fails to disclose that the burn reduction system may be programmed to automatically release or apply the coolant as required by claim 5 or that the coolant pump may be an electrically actuated component as required by claim 16.  
Tilley, though, teaches a system (see Fig. 1; which system includes the controller 50) that may be programmed to automatically release or apply fluid onto a blade (see col. 3, line 66 to col. 4, line 1). [Claim 5] Tilley also teaches that a pump (including stepping motor 3 and piston 5) that may be an electrically actuated component (see col. 3, lines 59-61). [Claim 16] Whereas Powertools teaches a pump that must be actuated by a user to deliver fluid to a blade, Tilley teaches a pump that is electronically controlled to automatically release fluid to a blade based on programming. Tilley’s automatically controlled pump is advantageous compared to the manual pump of Powertools because it removes user error. For example, with the pump of Powertools, a user must take active steps to activate the pump to release fluid. However, with the automatically controlled pump of Tilley, the programming ensures that fluid is provided at desired intervals without actuation by the user.
.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2004/0042908 A1 to Donnerdal in view of US Pat. No. 6,591,826 B1 to Donnerdal (hereinafter referred to as ‘the 826 document’ to avoid confusion with the earlier cited Donnerdal).
Regarding claim 17, Donnerdal discloses a method of controlling the operation of a cast saw burn reduction system (the burn reduction system shown in  Fig. 1), which cast saw burn reduction system comprises  a cast saw blade 4 (consistent with the present disclosure, a circular saw blade can be considered a ‘cast saw’ blade) comprising a plurality of cutting regions (the regions being different circumferential sections of the blade 4), a cast saw arbor (described in paragraph 10) to which the cast saw blade 4 is attached (see paragraph 10); a cast saw motor 2 operably connected to the cast saw arbor (see paragraph 10), a cast saw body enclosing the cast saw motor 2 (the body being the housing at the exterior of the machine 1 in Fig. 1), a coolant control system (including pump 20 and tubing 14 and 15), which controls coolant application to the cast saw blade 4 (see Fig. 1 and the Abstract), the method comprising:
the cast saw burn reduction system having a coolant pump 20 that impels or pushes a coolant through a coolant tube 14 and 15 and a plurality of coolant applicators 12 at the cast saw blade (see Fig. 1 and paragraph 11); 
the coolant control system operating under the control of a user or programmatically (the system operates under the control of a user, such as by a user handling the system of Fig. 1)..  
Regarding claim 18, Donnerdal discloses that the coolant pump 20 impels or pushes the coolant from the coolant reservoir (the reservoir being accessed by tubing 16; see paragraph 11).  
claim 17. Donnerdal also fails to disclose that the user may use the coolant control dial to control the aperture of the plurality of coolant applicators, or to control the pressure in the coolant reservoir, or to control the pressure of the coolant pump as required by claim 19.  
The ‘826 document teaches a coolant control dial to control the quantity of fluid that is applied to a blade (dial 22 of value 8; see Fig. 5 and the Abstract). The ‘826 document teaches that the user may use the dial 22 to control the aperture of a plurality of coolant applicators (the aperture of the ‘826 document is an aperture in the tubing leading to the nozzles per col. 3, lines 29-38, which nozzles are the plurality of applicators – Fig. 10 shows the ability of the dial 22 to control the aperture; the aperture of the ‘826 document is ‘of the plurality of coolant applicators’ because it is an aperture leading to the applicators). The ‘826 document teaches that the valve including the dial is advantageous in order to control the flow of coolant (see the Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the system of Donnerdal with a valve having a coolant control dial that controls an aperture as taught by the ‘826 document in order to control the flow of coolant.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnerdal in view of the 826 document as applied to claim 17 above, and further in view of US Pub. No. 2019/0353535 A1 to Bonac et al.
Donnerdal, as modified, fails to disclose that the burn reduction system is used in conjunction with a temperature control system and the coolant control system actuates the coolant pump to apply coolant to the cast saw blade when the temperature control system indicates that a temperature information is at or above a certain threshold value for the temperature of a cutting region of the cast saw blade as required by claim 20. 
Bonac, though, teaches a temperature control system (the temperature control system including the temperature sensor 200 that measures the temperature of the blade 112 as described in the Abstract; see Fig. 1), and that a coolant providing system applies coolant when the 
Therefore, it would have been obvious to one of ordinary skill the art to use the burn reduction system of Donnerdal, as modified, in conjunction with a temperature control system as taught by Bonac by having the temperature control system monitor the blade temperature and control the coolant flow in response to the detected temperature of the blade. This modification is advantageous in order to continuously monitor the blade temperature and to eliminate excess heat as a problem.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724